Citation Nr: 0001958
Decision Date: 01/24/00	Archive Date: 03/02/00

DOCKET NO. 95-29 745               DATE JAN 24, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE 

Entitlement to service connection for a claimed headache disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 1967.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of a May 1994 rating decision of the RO.

The Board remanded this case for additional development of the
record in April 1997 and February 1999.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran has submitted evidence which suggests that his claim
of service connection for headaches is plausible.

CONCLUSION OF LAW

The veteran has presented a well-grounded claim of service
connection for a headache disorder. 38 U.S.C.A. 1101, 1110, 1112,
1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R.
3.303 (1999).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation, and thus well grounded
within the meaning of 38 U.S.C.A. 5107(a). When a veteran submits
a well-grounded claim, VA must assist him in developing facts
pertinent to the claim. 38 U.S.C.A. 5107(a). The Board is satisfied
that all available relevant evidence has been obtained regarding
the claim, and that no further assistance to the appellant is
required to comply with 38 U.S.C.A. 5107(a).

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1131; 38 C.F.R. 3.303. The
regulations also provide that service connection may be granted for
any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

In determining whether service connection is warranted for a
disability, VA is responsible for determining whether the evidence
supports the claim or is in relative equipoise, with the appellant
prevailing in either event, or whether a preponderance of the
evidence is against the claim, in which case the claim is denied.
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

A care review of the veteran's service medical records shows that
they are negative for any treatment of headaches in service;
however, at the discharge examination, the veteran noted a history
of having had frequent or severe headaches.

Private treatment reports from the Hamot Medical Center in Erie,
Pennsylvania, noted that, in December 1978, the veteran was
hospitalized for evaluation of a temporary loss of vision
associated with a slight headache. The discharge diagnosis

- 3 -

was that of temporary loss of vision, etiology undetermined.
Subsequently, in February 1979, the veteran underwent a CT scan for
the same complaints of temporary loss of vision associated with
slight headaches. The CT scan was stated to be negative.

VA outpatient treatment reports submitted in support of the
veteran's claim included notations to the effect that the veteran
had reported for treatment in August 1986 for "spells" of vision
disturbance. At that time, the veteran reported that he had been
suffering such "spells" since 2 months after returning from the
Republic of Vietnam in 1966. The final assessment was that the
veteran was possibly suffering from an ocular migraine condition.
He also received treatment in November 1990 for headaches occurring
2 to 3 times per week, described as unilateral and retroorbital in
nature with radiation laterally to the occipital area. According to
the veteran, he had been suffering from headaches for a period in
excess of 20 years. The final diagnosis was that of migraine
headaches.

In April 1994, the veteran underwent a VA examination. At that
time, the veteran presented with complaints of constant headaches
in the region of his forehead, behind the eyes, and in the back of
his neck, accompanied by occasional nausea and rare vomiting. He
further reported that the pain was not relieved with over-the-
counter pain medications. The final diagnoses included that of
headaches.

Based on its review of the record as a whole, the Board finds that
the veteran has presented evidence sufficient to show that his
claim of service connection for a headache condition is plausible.
The Board notes that the record documents that the veteran
presented for treatment of visual disturbances associated with
slight headaches as early as 1978, which were subsequently
identified as potential ocular migraines.

Furthermore, the Board emphasizes that at those times when the
veteran supplied a history of his headache condition prior to
submission of his claim in 1993, he reported a duration of time
that would have placed their inception in service. He also related
a credible history of having developed frequent and severe
headaches

- 4 -

prior to his discharge from service. Thus, the Board finds that the
veteran has submitted a well-grounded claim of service connection
for a headache disorder.

ORDER

As a well-grounded claim of service connection for a headache
disorder has been submitted, the appeal to this extent is allowed,
subject to further action as discussed hereinbelow.

REMAND

In light of the fact that a well-grounded claim of service
connection has been presented by the veteran, the Board finds that
further development is required prior to appellate handling of this
matter.

To ensure that VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should take appropriate steps to contact the veteran in
order to again afford him another opportunity to provide the names
and addresses of any other medical care providers who have treated
him for his claimed headache disorder since service. After securing
the necessary release, the RO should obtain copies of all records
from any identified treatment source.

2. The veteran then should be afforded a VA examination to
determine the nature and likely etiology

- 5 -


of the claimed headache disorder. The claims folder should be made
available to the examiner for review in connection with the
evaluation. All indicated testing should be done in this regard.
The examiner should elicit from the veteran and record a full
medical history referable to his headaches and any related
manifestations. Detailed clinical findings also should recorded.
Based on his/her review of the case, the examiner should offer an
opinion as to the medical probability that the veteran has current
headache disability due to disease or injury which was incurred in
or aggravated by service.

3. After the development requested above has been completed, the RO
should again review the veteran's claim. If any benefit sought on
appeal remains denied, the veteran and his representative should be
furnished with a supplemental statement of the case and given the
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

- 6 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, pares. 8.44-8.45 and 38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

7 -


